431 F.2d 484
Thomas C. BORING, Jr., and Mona Citro, Plaintiffs-Appellants,v.STATE OF MISSISSIPPI, Defendant-Appellee.
No. 29751 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 25, 1970.

W. S. Moore, Jackson, Miss., for plaintiffs-appellants.
A. F. Summer, Atty. Gen. of Miss., Jackson, Miss., George Everett, Dist. Atty., John J. Fraiser, Jr., Leflore County Pros. Atty., James W. Burgoon, Jr., Asst. Dist. Atty., Greenwood, Miss., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the District Court granting a motion to remand to the state court an attempted removal, under 28 U.S.C.A. § 1443(1), of state criminal prosecutions for possession of marihuana and restricted drugs. Appellants stand solely on the proposition that City of Greenwood, Mississippi v. Peacock, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, should be overruled. The appeal is patently frivolous and is


2
Dismissed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I